The defendants offered a grant issued in 1804, and the plaintiff introduced one issued in 1818, both of which, according to the evidence, cover the twenty-three acres in dispute. The plaintiff offered other title deeds, but the defendants introduced none, so far as appears from the record. The testimony was conflicting as to whether the defendants, and those under whom they claim, ever had a possession of the lappage under the old grant or not, until they recently engaged in cutting trees thereon. D. W. Stacy testified that he did not think that John Dale, ancestor of defendant, had any clearing on it at all when the former took possession as predecessor   of plaintiff in 1856, while Jamison Queen, the predecessor of Stacy, testified that Dale had cleared and had under fence a field on the lappage, while he occupied the house in which Stacy afterwards lived. Queen testified further that Dale cultivated this portion of the lappage for years, but did not state when such occupancy began or when it ended. Hezekiah Fair, the son-in-law of John Dale, testified to a continuous possession by John Dale from 1859 to 1869, when it was abandoned, and the rails around the field were hauled off by Stacy, the adverse claimant. So that if it was material to ascertain whether Dale had possession of any part of the lappage before he became insane, or at any other time, or how long he held it adversely, it should have been left to the jury to pass upon the conflicting evidence and arrive at the truth.
If neither of the claimants is seated on the lappage, the law adjudges the possession to be in him who has the older title — in our case John Dale, and those claiming under him, if they derived title through the Morgan grant, issued in 1804. If Queen, Stacy and plaintiff, claiming under the Brittain grant of 1818, were in possession of a part of the *Page 159 
lappage, and John Dale, and those claiming under him, neither occupied nor cultivated any part of it (as Stacy testified), then the occupant under the junior title held constructively the whole  (255) interference. If both were cultivating some part of the lappage, then the possession of the true owner, who connected himself with the older grant, extended to all of the land not actually occupied by those claiming under the junior title. McLean v. Smith, 106 N.C. 172. Such occasional acts of ownership, as cutting and removing wood from land susceptible of cultivation, do not amount to an occupancy that will serve the purpose of maturing title in the occupant. Ruffin v. Overby, 105 N.C. 78.
The judge assumed that a possession on the lappage in John Dale had been shown by all of the witnesses, but D. W. Stacy said explicitly, on his cross-examination, "I don't think Dale was cultivating any lappage." If the jury had found that the plaintiff, and those through whom he claimed, held adverse possession on the interference for seven years (while John Dale was cultivating no portion of it), then, if the statute was running, the plaintiff was entitled to recover, since it appeared that the land had been twice granted by the State, and that the deeds offered by plaintiff, executed respectively by Ferree to Stacy in 1856, and by Brittain to Stacy in 1869, covered the whole disputed boundary.
But it was contended, that in any aspect of the testimony, the jury must assume as an undisputed fact, not only that John Dale was insane, but that he became insane before the statute began to run by reason of any adverse occupancy. The testimony, viewed in the most favorable light for the defendants, fails to sustain this contention. If the jury had reached the conclusion that Queen and Stacy held possession of a house or garden on the lappage, while neither Dale nor his tenants were occupying any part of it, and before Dale became insane (provided, always, they did actually find that he became incapable of understanding what he was doing, or what others were doing, in so far as their conduct affected his rights), then the statute     (256) would not cease to run by reason of Dale's subsequent disability.
Stacy testified that Queen was his predecessor in the possession, though no evidence was offered to connect Queen directly with the (Craige 
Brittain) junior grant, the jury were at liberty to connect his possession with that of Stacy, if Queen entered upon the lappage before Dale became insane, let Stacy into possession in his stead, and Stacy held the only possession on the lappage from 1856 to 1890, when plaintiff entered under the deed from him, or the only possession except that which, as Hezekiah Fair testified, began in 1859 and lasted till 1869, when it was abandoned, and the rails surrounding it were hauled *Page 160 
off by Stacy (the statute being suspended from May, 1861, till 1 January, 1870). This possession began when the old law was in force, and no connection need be shown between occupants for the purpose of establishing the presumption of a grant for the actual possessiopedis. So, as we shall see, there is abundant ground to contend that the thirty-year statute was running pro tanto. The court had no right to assume that John Dale became non compos mentis at any given period. Queen testified that when he entered Dale was "scrambled, addled, and sometimes had pretty good sense." The testimony, if accepted as true, did not show beyond question the mental condition and capacity of Dale, and as it was the province of the jury to pass upon the credibility of, as well as draw such inferences from, testimony of this kind, as they thought proper, if believed, the court erred in announcing the conclusion of fact that Dale was insane from 1847, or 1849, in presence of the jury, and the conclusion of law predicated upon the fact so found. It was even within the range of possibility that the jury would determine that there was no satisfactory evidence of Dale's insanity till after Stacy entered, and no satisfactory testimony of a possession by Dale, on the lappage, in which contingency (257)   Stacy's title would have matured in seven years from 1856.
But as the plaintiff might have relied in part, at least, upon actual possession for the statutory period commencing with Queen's entry in 1847, if the defendant subsequently entered upon territory presumptively so acquired by him, it was not necessary to show privity in estate between Stacy and Queen in order that the possession of both should be counted in determining, not only the question of trespass involved, but how to render judgment as to the whole lappage. Candler v. Lunsford,  20 N.C. 542;Melvin v. Waddell, 75 N.C. 361; Phipps v. Pierce, 94 N.C. 514; Freemanv. Sprague, 82 N.C. 366; Allen v. Sallinger, 103 N.C. 14.
The thirty-year Statute of Presumptions having begun to run if Dale was not shown to be no compos mentis until after Queen entered, it would seem that when Stacy was let into possession by Queen it would continue to run, certainly as to the actual possessio pedis to which Stacy succeeded as occupant.
It is not necessary to determine whether if the thirty-year statute were running in favor of Stacy when he entered, he could extend the benefit of Queen's occupancy, not only to the possessio pedis at the storehouse and stables, if it began when Dale was compos mentis, but to the whole lappage covered by his deed bearing date in 1856, though Dale had in the meantime become deranged and though no connection was shown between the proper title of Stacy and Queen, but only the *Page 161 
fact appeared that Stacy was let in under Queen, who claimed adversely to Dale. His Honor declared his purpose to tell the jury that "no statute ran against defendants after Dale became insane," and, as we have seen, if he became insane after Queen entered, the thirty-year statute was certainly put in motion.
It was not incumbent on plaintiff's counsel, as has been suggested, to point out in a labored argument how such instruction would be erroneous. This is not a case where the evidence was voluminous,   (258) and the judge having intimated upon the whole of the mass of testimony (as in Gregory v. Forbes, 94 N.C. 220, and Holly v.Holly, ibid., 639) that the plaintiff could not recover, it became the duty of plaintiff's counsel to call the attention of the court to some part of the evidence bearing upon some legal proposition; on the contrary, the court not only declared a position taken by counsel to be untenable, but added that upon a review of the whole evidence he would tell the jury that in no view would any statute run after Dale became insane, thus narrowing the controversy to a single point. The judge had his notes, presumably, before him, and had better opportunity than counsel for analyzing and determining its legal effect. We do not think that the plaintiff was precluded from taking advantage of errors unless his counsel then and there submitted and argument upon the facts and law, outlining in substance the ground we have taken. Mobley v. Watts,98 N.C. 284; Pescud v. Hawkins, 71 N.C. 299; Tiddy v. Harris,101 N.C. 589; Warner v. R. R., 94 N.C. 250; Gibbs v. Lyon, 95 N.C. 146;Springs v. Schenck, 99 N.C. 551. In view of all these authorities, the late Chief Justice Smith, in Tiddy v. Harris, supra, said: "But the practice has long prevailed, when the proofs are all in and the judge intimates an opinion that under the old practice the plaintiff cannot recover, or, under the new, the testimony fails to establish the issues necessary to his having judgment, he may suffer nonsuit, and by appeal have the correctness of the ruling reviewed." This Court has repeatedly held that it is not necessary to plead specially the statute of limitations in order to show title by possession, but that it is included in the issue of ownership, though the title may depend entirely upon proof of possession for the statutory period. Freeman v. Sprague,82 N.C. 366. When the judge declared his purpose to tell the jury that "no statute ran against the defendants after Dale        (259) became insane," and had previously said in presence of the jury that "all of the evidence showed that John Dale had been insane since 1847 or 1849, and that there had been a possession under him on the lappage since 1847," when both propositions were disputed and put in doubt by more than a scintilla of testimony, as we have seen, it is difficult, to distinguish the case where the judge says in direct terms *Page 162 
that the issue must be found for the defendants, from that where he states conclusions of fact and law that must inevitably lead to the same result. If John Dale was insane in 1847, when Queen entered on the lappage, and no statute ran against him after that time, the issue of title must of necessity have been found for the defendants if they exhibited an older title for the land or connected themselves with the elder grant.
We have not thus far adverted to the fact, however, that though the surveyor in his examination speaks of the Morgan grant as the defendants' grant, and though he describes a Derry Berry line and states that Dale's beginning corner was the same as that of the Morgan grant, there is absolutely no testimony tending to connect John Dale, the ancestor of the defendants, by a chain of title with the Morgan grant, True the judge said, apparently after the cross-examination of the surveyor, and when no paper title had been offered by the defendants, that the Morgan or Dale grant seemed, according to all of the evidence, to cover the land in dispute, and plaintiff made no objection. If the defendants intended to insist upon the advantage of the elder title for the lappage, it was incumbent on them to connect themselves with the grant to Morgan, or show an older title, in some way, than that offered by plaintiff. In the absence of such proof, the Morgan grant serves the purpose of taking the right out of the State and opening the way to either party for showing title by continuous adverse possession under color for seven years, when the statute was running. We assume (260) that the court below has sent up all the testimony, since the exception necessarily involves a review of all that was offered. According to the record, the plaintiff was at liberty to rely on either grant to show possession out of the State. The proof of a counter-possession, within the lappage of the two grants, on the part of the defendants, could not be extended beyond their actual possessio pedis
in the absence of testimony connecting them with the elder grant or an older title, so as to give them thereby a constructive possession superior to that which the law would otherwise give to the plaintiff to the outside boundary of the Ferree and Brittain deeds to Stacy, since they were proved by the surveyor to be coterminous with the Craige and Brittain grants. In this view of the evidence, the prima facie proof of the title in the plaintiff would be shown by all of the witnesses as to boundary. The failure of the plaintiff's counsel to object when the court stated a conclusion as to the facts not warranted by the testimony, would not supply the want of testimony not offered but necessary to sustain the contention of the defendants. In this aspect of the evidence, even if Dale was insane prior to the entry of Queen in 1847, the defendants claiming under his heirs could only hold in the absence of paper title such portion of the *Page 163 
land as was actually occupied by him for twenty years. If they exhibited and located, so as to cover the disputed territory an older title or connected him by an unbroken line with the elder grant, then only would the questions — first, as to the possession, and then as to the sanity of John Dale — arise; and when they arose, it would have been the province of the jury to pass upon them.
For the reasons given, we think that the court below erred. The judgment of nonsuit must be set aside and a new trial awarded.
ERROR.
Cited: Shaffer v. Gaynor, 117 N.C. 21; Ins. Co. v. Edwards, 124 N.C. 117;Weaver v. Love, 146 N.C. 417; Currie v. Gilchrist, 147 N.C. 654;White v. Scott, 178 N.C. 638.
(261)